Citation Nr: 1602359	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for degenerative disc disease at L4-L5 with partial sacralization of the lumbar spine (back condition). 

2. Entitlement to compensation for sleep disturbance/disorder, as secondary to service-connected back condition, or in the alternative, for extraschedular consideration.

3. Entitlement to a total disability rating based on individual umemployability (TDIU), on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq. 




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1974 to August 1974, and October 1975 to October 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the Veteran's back condition, and assigned a 20 percent rating. The Veteran subsequently filed a timely notice of disagreement (NOD) and substantive appeal (VA Form 9), asserting the need for an even higher rating.

The issue of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected back condition has been raised by the record in a November 13, 2006, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to compensation for sleep disturbance/disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's service-connected back condition is manifested at worst by 30 degrees of forward flexion with no indication of ankylosis of the thoracolumbar spine. The evidence also reveals that the Veteran suffers from additional functional loss from severe pain and flare-ups.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, but not higher, for a back condition have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5242 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided for the condition decided herein are adequate under the law.

Increased Rating - Generally 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination for a higher rating than that currently assigned for the Veteran's claimed condition, the Board notes that it took into account the Veteran's complaints of pain and flare-ups, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Back Condition

The Veteran contends that his service-connected back condition is more severe than his current rating of 20 percent. Specifically, the Veteran states that his back condition manifested with severe pain, weakness, limited range-of-motion, and flare-ups. The Board finds that evidence of record reveals that while the Veteran's range-of-motion is somewhat limited, there are no signs of ankylosis of the thoracolumbar spine; however, there is significant evidence of functional loss due to pain and flare-ups as contemplated under DeLuca. 8 Vet. App. at 206 -07. Therefore, considering additional functional loss, such as weakness, fatigue, and pain on movement, the Board finds that the Veteran's back condition more closely approximates the criteria for a rating of 40 percent, and the his claim for increased rating must be granted. 

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71(a), DC 5235-5242. Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is only warranted for unfavorable ankylosis of the entire spine. Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code. Id. Note (1).

Here, the Veteran's has been afforded multiple VA Compensation and Pension (C&P) examinations to assess the nature and severity of his claimed back condition throughout the appeals period. Such records also include private medical records from the Veteran's treating physicians who similarly assessed the Veteran's back condition, to include conducting X-ray diagnostics. The Board finds that a review of the all such objective evidence reveals that based solely on the objective criteria of limitation of range-of-motion, the Veteran's back condition does not meet the objective restrictions required for a rating in excess of 20 percent. 

With regards to VA C&P examinations, the Board notes that the Veteran has been afforded several examinations with regards to his back condition in February 2004, January 2007, June 2008, May 2010, June 2011, and December 2014. A review of these examinations reveals similar results regarding such objective criteria of the Diagnostic Code, that is limitation of range-of-motion, and the presence of ankylosis. As such, the Board will only discuss the most salient details of such examinations without discussing every individual examination. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

In February 2004, the Veteran was afforded his first VA C&P examination regarding this claimed back condition. Specifically, this examination was to evaluate his claimed back condition for service connection, that is, to evaluate the nature and etiology of said condition. However, as part of that examination the report also provided a full diagnosis of the Veteran's condition to include range-of-motion. To this end, the Veteran's range-of-motion for his back measured 30 degrees of forward flexion, with 15 degrees of extension, and total combined range-of-motion of 105. The examiner noted a normal gait, however, noted that the Veteran reported he was in constant pain, and such condition affected every facet of his daily life. Finally, the examiner noted no indication of ankylosis or incapacitating episodes due to his back, but did note that the Veteran suffered from sleep disturbance from waiting up in the middle of the night due to back pain. 

The Board notes that a review of the rest of the VA examinations show that the objective range-of-motion results from the February 2004 examination to be worse, or most limited, of any of the subsequent examination. In fact, based on such objective results, the Veteran's condition seemed to have improved through the years. In the Veteran's January 2007 examination, the Veteran's forward flexion was only limited to 60 degrees; in June 2008 it was limited to 50 degrees, and finally, in his most recent examination in December 2014 it was only limited to 80 degrees. During all such examinations no incapacitating episodes were noted, nor were there any indication of ankylosis of the Veteran's lumbar spine. 

The Board notes, however, that with the exception of the most recent examination, during all VA examinations afforded to the Veteran, the examiners all have noted that the Veteran suffered from flare-ups and some type of functional loss due to severe and consistent pain. Throughout these examinations, the Veteran has consistently claimed that his back condition not only manifests with severe and consistent pain, but that such universally affects every facet of his everyday life. See VA C&P Examination, dated June 2008, May 2010, and June 2011. Such limitations included the Veteran's inability to walk more than a few blocks, or stand for long period of time before severe increase in pain. Id.  

The examination records also show that the Veteran has also consistently complained of flare-ups of his back condition. Such flare-ups are intermittent and random, and sometimes may happen on a daily basis with varying intensity, as reported during his January 2007 examination. During these flare-ups, the Veteran has described his pain to increase to 10 out of 10, with decrease in range-of-motion. 

As noted above, the Veteran was afforded his most recent examination by the VA in December 2014. In that examination the Veteran's condition seemed markedly better than that of all the previous examinations. During this examination the Veteran's forward flexion was limited to only 80 degrees, with no indication of ankylosis, or flare-ups. Upon examination, the Veteran demonstrated a normal gait, with no guarding or muscle spasms, and no decreased in range-of-motion after repetitive use. The examiner only identifies functional loss regarding bending or lifting anything, with no opinion regarding conditions during flare-ups. Finally, the examiner noted that the Veteran occasionally used assistive devices such as a cane or a brace.  

Among the other evidence of record, include private treatment records and opinions from the Veteran's private treating physicians for his back, as well as a Social Security Administration (SSA) examinations and determination for SSA benefits. With regards to the SSA records, the Board notes that the Veteran was granted SSA disability benefits due to, largely, for his back condition. The examination afforded to the Veteran by the SSA in April 2014 noted that the Veteran suffered significant functional loss due to his back condition, to include inability to walk or stand for an extended period of time, and the inability to even sit at a sedentary position for a full work day. Additionally, the SSA examiner noted that the Veteran could not lift more than 10 pounds, stoop, kneel, bend, crouch, or crawl, due to his back condition. Finally, upon examination the Veteran's range-of-motion was limited to only 45 degrees of forward flexion. 
In addition, as noted above, the Veteran has submitted contemporaneous private medical evidence to include medical opinions from his treating physicians. A review of these records, along with those VA treatment records in the Veteran's claims file, do not reveal a great deal of objective testing of the Veteran's range of motion, nor do they reveal any diagnoses of ankylosis of the Veteran's spine. However, such records do consistently note the severe functional loss the Veteran suffers from as a result of his back condition. Specifically, the private opinions/ treatment records show that the Veteran suffers from flare-ups, consistent pain, and experiences functional loss such as bending, limited motion, with an inability to walk or stand for long period of time. See Private Treatment Records from Dr. C.A. dated November 2011; see also Private Treatment Records from Dr. G.H. dated October 2012, January 2014, and May 2015. 

The Board notes that additionally, lay statements from the Veteran's family and friends have also been submitted that reaffirms the Veteran's claim of additional functional loss due to pain and flare-ups. See Statement from C.R and S.G., dated June 2011. In particular, such lay statements speaks to the Veteran's difficulty in conducting daily activities, and his experience with back spasms, or increased pain from any type of movement involving his back. 

As noted above, for a rating of 40 percent, the Veteran's condition must be shown to be manifested by a forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. The Board notes that a 30 percent rating is inapplicable here, as it involves the cervical spine, which is not before the VA. As such, the next applicable rating of 40 percent must be considered for the Veteran's current back condition. Therefore, based on such objective criteria noted herein, for a higher 40 percent rating, the Board finds that the Veteran's range-of-motion does not warrant a 40 percent rating, and the competent medical evidence does not demonstrate any indication of ankylosis of any part of the Veteran's spine. Therefore, under the specific objective criteria of the ratings code, the Veteran's condition does not meet the criteria required for a higher rating. 

While the Board recognizes that in one instance, the Veteran's range-of-motion was measured at 30 degrees, that singular instance cannot outweigh the mountain of competent medical evidence of record surrounding such examination. Here, the Board finds that the evidence is not in equipoise regarding such objective criteria to afford the Veteran the benefit-of-the-doubt. To this end, the Board also notes that the Veteran has continuously claimed his condition is worse than that represented by his current rating; the Board does not find that he, nor his representative, have shown that they hold adequate specialized education, training, or experience to determine such objective criteria as range-of-motion to the specific degree required for a higher rating or assess such a complex condition as ankylosis of the spine. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). To this end, the Board finds that the examination reports and diagnoses provided by such medical professionals noted on record are accordingly more probative in establishing that no such ankylosis is present in the Veteran's back condition. 

However, the Board finds that there is evidence of record of constant pain and flare-ups of the Veteran's back condition that has caused additional functional loss not contemplated by the rating criteria. DeLuca. 8 Vet. App. at 206-07. The record reveals that the Veteran has suffered from severe back pain that caused functional loss in conducting everyday activities, as well as flare-ups that causes additional pain on movement and fatigue. To this end, private medical opinions, as well as VA examinations, has consistently documented the Veteran's increasing list of physical limitation such as bending, lifting or even sitting for long period of time, and the interference to daily life such as problems with putting on sock, getting dressed in the morning, or even getting up from a chair. Additionally, during such flare-ups, the Veteran reports that he is further limited in both range-of-motion and ability to even walk a few blocks. 

As such, the Board finds that while the Veteran's objective range-of-motion results only warrants a 20 percent rating, the additional functional loss experienced by the Veteran because of pain, flare-ups, and those symptoms contemplated by DeLuca, the Veteran's back condition warrants the next higher rating of 40 percent. While the Board acknowledges that the record does not demonstrate a diagnosis of ankylosis, and only on instance where the Veteran's range-of-motion was limited to 30 degrees of flexion, the Board, nonetheless finds that the additional functional loss described above amounts to similar effects as the kind of condition contemplated by a 40 percent rating, as such, the next higher rating is warranted.  

That Board notes that the Veteran's condition does not warrant a higher 50 percent rating, under the same Diagnostic Code, as there is no evidence of unfavorable ankylosis of his lumbar spine. See 38 C.F.R. § 4.71(a), DC 5235-5242. 

Furthermore, the Board finds that the Veteran's back condition does not warrant a higher 60 percent rating under Diagnostic Code 5243 for Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71(a), DC 5243. The Board notes that under such Diagnostic Code a 60 percent rating requires incapacitating episodes of at least six weeks in duration. The Board finds that the evidence of record does not demonstrate that the Veteran's has suffered from any incapacitating episodes due to his back condition; as such, application of this Diagnostic Code would be inappropriate. 

Extraschedular Consideration

The Board considered whether this claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) , which is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating. Thun v. Peake, 22 Vet. App, 111 (2008). First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board finds that an extraschedular rating, or in the alternative, separate individual ratings may be warranted for the Veteran's claimed symptoms associated, or secondary to the service-connected back condition discussed herein. As noted briefly above, the Veteran suffers from a number of health issues that are secondarily associated with his back condition. Specifically, the record has shown that the Veteran suffers from sleep disturbance from waking up in the middle of the night due to his back pain. The Board finds that such symptoms/side effects of the Veteran's service-connected back condition is not in-fact contemplated by his current rating. However, additional development is required to determine the nature and severity of such additional symptoms, and determine whether such issue should be separately rated or, in the alternative, if an extraschedular rating is warranted. This will be further addressed in the Remand portion of this decision. 


ORDER

Entitlement to an increased rating of 40 percent, but not higher, for a back condition is granted. 


REMAND

Unfortunately, the remaining claims of entitlement to compensation for sleep disturbance and a TDIU require further development before being decided.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford him every possible consideration.

Entitlement to Compensation - Sleep Disturbance 

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim for entitlement to compensation for sleep disturbance, as secondary to service-connected back condition, or in the alternative, for extraschedular consideration, on the merits. 

The Board notes that, a review of the relevant evidence of record reveals that the Veteran's constant back pain has caused him severe sleep disturbance. Specifically, he asserts that such pain wakes him up at night, and prevents him from sleeping through the night. A review of the competent medical records and examinations afforded to the Veteran throughout the appeals period reveal that the Veteran has continuously and consistently complained about his back pain disturbing his sleep causing him to wait up in the middle of the night from pain. See VA Treatment Record dated March 2011; see also VA C&P Examination dated June 2008. However, the Board finds that the current Diagnostic Code the Veteran's back condition is rated under is not so comprehensive as to contemplate such condition as sleep disturbance as claimed here by the Veteran; and as it is not contemplated, the VA must again consider a separate disability rating, or in the alternative an extraschedular rating for such a condition. 38 C.F.R. § 4.25(b). 

However, the Board notes that further evidentiary development must be conducted prior to adjudication on this issue. There is no medical evidence or examination regarding such a secondary condition. The Board finds that a VA examination regarding any alleged sleep disturbance should be conducted.

TDIU

Remand is also required regarding the claim of entitlement to TDIU. The Board finds that this issue should be considered by the AOJ in the first instance, and that such claim is inextricably intertwined with the issue remanded herein. Accordingly, since this increased rating claim is being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim prior to the determination of such other claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). Specifically, because the matter of entitlement to an increased evaluation for the disability discussed above will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). Should such increased evaluation be granted, it is possible that his disability evaluations may meet the threshold criteria set forth in 38 C.F.R. § 4.16(a).

Also, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU. In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

2. Attempt to obtain any outstanding VA treatment records that have not already been associated with the Veteran's electronic claims file. Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

3. Provide the Veteran with release forms for his private health care providers, if any. If he provides the requested information, attempt to obtain the private medical records that are not already associated with his paper or electronic claims file. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

4. Once the above has been accomplished, arrange for the Veteran to be examined by an appropriate VA examiner, for the claimed condition of sleep disturbance, as secondary to his service-connected back condition. With regards to the Veteran's claim for sleep disturbance, the examiner is specifically asked to opine as whether the Veteran's sleep disturbance is caused /aggravated (permanently worsened beyond normal progression) or otherwise related, to his service-connected back condition. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

5. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After the above development has been completed, determine whether referral to VA's Director of Compensation and Pension Service for extraschedular consideration as to whether the Veteran's sleep disturbance is warranted.

If no referral to the VA's Director of Compensation and Pension Service is warranted, readjudicate the claims, addressing whether separate ratings are warranted for functional limitations due to the claimed secondary disabilities such as sleep disturbance and TDIU. 

If the Veteran's claim for TDIU remains denied on a schedular basis, REFER the Veteran's claim to the VA's Director of Compensation and Pension Service for extraschedular consideration. 

7. After such actions, the Veteran and his representative should be given the requisite opportunity to respond to the decisions, and then the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


